DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.
Response to Amendment
Claims 1-5, 7-9, 11, 13-21 and 23 are pending in the application.  Claims 22 has been canceled and claims 6, 10, and 12 were previously canceled.  Claim 20 was previously withdrawn as being directed to a nonelected species.  Applicant’s amendment overcomes each and every rejection previously set forth in the Final Office Action dated 28 January 2022.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3, 16, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Batcheller et al. (US 2018/0111148).
Regarding claim 1, Batcheller teaches a method of controlling a work schedule (par. 40 - “The purpose of the direct injection device 90 is to determine the proper ratio of chemicals 10 and water 5 for the current application, conditions, and commanded requirements”) of a spraying system of a mobile platform (300, par. 29) comprising receiving, at a processor (97, see fig. 1C and par. 42 - “a processor”) of the mobile platform, operating characteristics of the spraying system (par. 42 - “inputs from various on-board systems and sensors”); generating a control signal related to the work schedule based on the operating characteristics (par. 42 - “determine what the liquid mixture should be”); and controlling the spraying system according to the control signal (par. 42 - then operates separate valves releasing chemicals 10 and water 5 in controlled quantities to achieve the commanded liquid mixture”), including altering an output of a spraying material based on image data received by the mobile platform (par. 34, 35, 62).   
Regarding claim 3, Batcheller teaches the method described regarding claim 1 and wherein controlling the spraying system according to the control signal includes at least one of: controlling a direction to output the spraying material from the spraying system. (par. 33 - “spray direction”).
Regarding claim 16, Batcheller teaches the method described regarding claim 1, and wherein the spraying system includes a plurality of fluid outlets (fig. 1B) and controlling the spraying system includes controlling the spraying system to use one or more of the plurality of fluid outlets for liquid spraying based on the operating characteristics (par. 11, 47; clm. 12).
Regarding claim 21, Batcheller teaches the method described regarding claim 1, and further wherein controlling the spraying system according to the control signal further includes determining a composition of the spraying material based on the weather (par. 42 - the proper ratio of chemicals is determined by a processor based on inputs from a weather station).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 7, 11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burema et al. (US 2014/0303814) in view of Batcheller.
Regarding claim 1, Burema discloses a method of controlling a work schedule of a spraying system of a mobile platform (par. 46; fig. 1) comprising receiving, at a processor (205, see fig. 10) of the mobile platform, operating characteristics of the spraying system (par. 48 - “sensors provide motor inputs, height, pitch, roll, heading, position, attitude, high-precision absolute and relative location, obstacle detection, distance detection, and speed control”); generating a control signal related to the work schedule based on the operating characteristics (par. 48); and controlling the spraying system according to the control signal (par. 50), including altering an output of a spraying material based on sensor data received by the mobile platform (par. 34; Table 2; par. 93 - the current weather conditions are considered, and if they exceed acceptable parameters then the composition of the spraying material is not applied to the field), and wherein the mobile platform includes a camera to capture image data (par. 51).  Burema does not disclose altering the output of the spraying material based on the image data.  
Batcheller teaches the method of controlling a work schedule of a spraying system of a mobile platform described regarding claim 1.  In particular, Batcheller teaches altering the output of the spraying material based on the image data in order to alter the amounts and types of spraying material for the particular plants to be sprayed (par. 35).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema such that the output of the spraying material is altered based on the image data, as taught by Batcheller, since this was known to alter the amounts and types of spraying material for the particular plants to be sprayed.  
Regarding claim 2, Burema in view of Batcheller discloses the method described regarding claim 1 and wherein the operating characteristics include at least one of a pump speed of a pump of the spraying system (par. 60 - “changing the pressure of the mini-pump”; par. 99 - “when the reservoir is empty the pump should stop pumping”), a motor rotating speed of a motor configured to drive the pump (par. 101 - the motors are equipped with “electronic speed controllers”).
Regarding claim 3, Burema in view of Batcheller discloses the method described regarding claim 1 and wherein controlling the spraying system according to the control signal includes at least one of: controlling a spraying time of the spraying material (par. 34 - “duration of operation”; Table 6).
Regarding claim 7, Burema in view of Batcheller discloses the method described regarding claim 1 and wherein the mobile platform is an unmanned aerial vehicle (par. 48) and controlling the spraying system includes synchronizing the work schedule of the spraying system with a flying speed of the UAV (par. 60).
Regarding claim 11, Burema in view of Batcheller discloses the method described regarding claim 1, and further comprising controlling the mobile platform to return to a predetermined position or stop moving when the operating characteristics of the spraying system indicate that there is no more liquid to spray (fig. 14).
Regarding claim 13, Burema in view of Batcheller discloses the method described regarding claim 1, and further comprising measuring the operating characteristics of the spraying system (par. 48), including calculating the operating characteristics of the spraying system based on operating characteristics of a motor configured to drive a pump of the spraying system (par. 48 - “sensors provide motor inputs”; par. 60 - sprayer pump is controlled to achieve a desired “intensity”; par. 101 - sprayer is controlled by an electric motor with electronic speed controls).
Regarding claim 15, Burema in view of Batcheller discloses the method described regarding claim 1, and wherein the mobile platform is an unmanned aerial vehicle (par. 48); the method further comprising initiating operation of the spraying system when the UAV reaches a predetermined altitude (par. 77 - “height of application affects the width of the application band and the concentration of fertilizer”; fig. 34 - “Set height 2 m”).
Regarding claim 16, Burema in view of Batcheller discloses the method described regarding claim 1, and wherein the spraying system includes a plurality of fluid outlets (fig. 5) and controlling the spraying system includes controlling the spraying system to use one or more of the plurality of fluid outlets for liquid spraying based on the operating characteristics (par. 59 - “Depending on desired coverage we can deploy either one or two spray heads”).
Regarding claim 17, Burema t in view of Batcheller discloses the method described regarding claim 16 and wherein the mobile platform is an unmanned aerial vehicle (par. 48) and controlling the spraying system to use the one or more of the plurality of fluid outlets includes controlling a number of the one or more of the plurality of fluid outlets to be used by the spraying system based on at least one of a speed or an acceleration of the UAV (par. 60 - “If we know the…aerial farm robot speed, we can easily calculate the intensity of fertilizer application”).
Regarding claim 18, Burema in view of Batcheller discloses the method described regarding claim 1, and wherein the mobile platform is an unmanned aerial vehicle (par. 48) and the method further comprising controlling the spraying system to change the output of the spraying material further based on a flying height of the UAV (fig. 34 - at the 15 m height no spraying occurs, at the 2 m height spraying starts).
Regarding claim 19, Burema discloses a non-transitory computer readable medium (par. 30) storing program instructions that, when executed by a processor (205, see fig. 10), cause the processor to receive operating characteristics of a spraying system of a mobile platform (par. 48 - “sensors provide motor inputs, height, pitch, roll, heading, position, attitude, high-precision absolute and relative location, obstacle detection, distance detection, and speed control”); generate a control signal related to a work schedule of the spraying system based on the operating characteristics (par. 48); and control the spraying system according to the control signal (par. 50), including altering an output of a spraying material based on sensor data received by the mobile platform (par. 34; Table 2; par. 93 - the current weather conditions are considered, and if they exceed acceptable parameters then the composition of the spraying material is not applied to the field), and wherein the mobile platform includes a camera to capture image data (par. 51).  Burema does not disclose altering the output of the spraying material based on the image data.  
Batcheller teaches the method of controlling a work schedule of a spraying system of a mobile platform described regarding claim 1.  In particular, Batcheller teaches altering the output of the spraying material based on the image data in order to alter the amounts and types of spraying material for the particular plants to be sprayed (par. 35).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Burema such that the output of the spraying material is altered based on the image data, as taught by Batcheller, since this was known to alter the amounts and types of spraying material for the particular plants to be sprayed.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Batcheller and further in view of Peterson et al. (US 2006/0219262).
Regarding claim 4, Burema in view of Batcheller discloses the method described regarding claim 1, and further wherein motor inputs are measured (par. 48), and the motor being configured to drive a pump of the spraying system (par. 101).  Burema does not specifically disclose determining that a working current of the motor has fallen below a threshold current.  
Peterson ‘262 teaches a spraying system (par. 16; fig. 1) comprising a pump (104) having a motor (106), which is configured to drive the pump (par. 17), and wherein a controller (110) determines whether a working current of the motor has fallen below a threshold current according to a control signal (par. 25).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema in view of Batcheller to determine whether the working current of the pump motor has fallen below a threshold current, as taught by Peterson ‘262, since Burema already discloses monitoring “motor inputs” and the working current of the pump can identify when the liquid level of the reservoir feeding the pump is too low.  
Regarding claim 5, Burema in view of Batcheller and Peterson ‘262 discloses the method described regarding claim 4, and Peterson ‘262 further teaches engaging an alarm to indicate that liquid within the pump has fallen below a threshold amount in response to determining that the working current has fallen below the threshold current (par. 32; fig. 4).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Batcheller and further in view of Markov (US 2015/0041596).
Regarding claim 8, Burema in view of Batcheller discloses the method described regarding claim 7.  Burema in view of Batcheller does not disclose wherein synchronizing the work schedule with the flying speed includes controlling the spraying system to increase a flux of sprayed liquid as the flying speed of the UAV increases.
Markov teaches a method of controlling a distributing system of an aerial vehicle comprising controlling the system to increase a flux of distributed material as the flying speed of the UAV increases (par. 74).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema in view of Batcheller such that synchronizing the work schedule with the flying speed includes controlling the spraying system to increase a flux of sprayed liquid as the flying speed of the UAV increases, as taught by Markov, since this would maintain the same coverage of sprayed liquid.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Batcheller.
Burema in view of Batcheller discloses the method described regarding claim 1, and further wherein the mobile platform is an unmanned aerial vehicle (par. 48) and the altitude of the UAV affects the width of the application band and the concentration of the sprayed liquid (par. 77).  Burema in view of Batcheller does not explicitly disclose controlling the spraying system to increase a flux of sprayed liquid as an altitude of the UAV increases.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema in view of Batcheller to control the spraying system to increase a flux of sprayed liquid as an altitude of the UAV increases, since the width of the application band of the sprayed fluid will increase with altitude and increasing the flux of the sprayed liquid will maintain the same coverage of sprayed liquid. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Batcheller and further in view of Pers et al. (US 2015/0305592).
Burema in view of Batcheller discloses the method described regarding claim 13, and further wherein the motor includes an electronic motor controller (par. 101).  Burema in view of Batcheller does not specifically disclose measuring, through the electronic speed controller, at least one of a magnetic flux or a torque of the motor, the operating characteristics of the motor includes the at least one of the magnetic flux or the torque.  
Pers teaches a spraying system (par. 27; fig. 1) comprising a pump (21) having a motor (22), which is configured to drive the pump (par. 27), and wherein an electronic speed controller (40) measures a torque of the motor (par. 10, 32).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema in view of Batcheller to measure, through the electronic speed controller, a torque of the motor, as taught by Pers, since Burema already discloses monitoring “motor inputs” and the torque of the pump can be used to monitor the liquid level of the reservoir feeding the pump without requiring any additional sensors (Pers, par. 10).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Batcheller and further in view of Hahn (US 5,433,380).
Regarding claim 23, Burema in view of Batcheller discloses the method described regarding claim 1.  Burema in view of Batcheller does not disclose wherein controlling the spraying system according to the control signal further includes determining a composition of the spraying material based on a speed of the mobile platform. 
Hahn teaches a method of controlling a spraying system of a mobile platform comprising determining a composition of the spraying material based on a speed of the mobile platform (col. 6, ln. 23-36 and fig. 3).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema in view of Batcheller such that controlling the composition of the spraying material from the spraying system includes determining a composition of the spraying material based on a speed of the mobile platform, as taught by Hahn, since this would maintain the same rate of application of the spraying material regardless of the speed of the mobile platform.
Response to Arguments
Applicant’s arguments regarding Batcheller have been considered but are moot because the arguments do not apply to the interpretation being used in the current rejection.  Therefore, Batcheller is interpreted to teach each and every limitation of amended claim 1, as explained in the rejection above.
Applicant’s arguments with respect to Burema have been considered but are moot because the new ground of rejection does not rely on Burema for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752